Ex 10.1


FIRST AMENDMENT TO
INVENTORY LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is dated
as of October 5, 2005 (the "Closing Date"), by and between CAPITALSOURCE FINANCE
LLC, a Delaware limited liability company, as secured party (herein referred to
as the "Lender") and SILVERLEAF RESORTS, INC., a Texas corporation, as debtor
(herein referred to as the "Borrower").


RECITALS


A. Borrower and Lender have entered into that certain Inventory Loan and
Security Agreement, dated as of April 29, 2005 (as amended and modified from
time to time, the "Loan Agreement").


B. The Borrower and Lender desire to amend the Loan Agreement on the terms and
conditions as hereinafter set forth.


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:


AGREEMENT


ARTICLE I
Definitions


1.01 Capitalized terms used in this Amendment are defined in the Loan Agreement,
as amended hereby, unless otherwise stated.


ARTICLE II
Amendments to Loan Agreement


Effective as of the date hereof, the Loan is hereby amended as follows:


2.01 Amendment to Section 7.9.  Section 7.9 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:


"7.9 Transactions with Affiliates; Principal Properties. Borrower shall not
enter into any transaction including, without limitation, the purchase, sale or
exchange of real or personal property of the Borrower or the rendering of any
service with any Affiliate of Borrower or any Executive Management Member (i)
except upon fair and reasonable terms no less favorable to Borrower than would
be obtained in a comparable arm's-length transaction with a Person not an
Affiliate, and (ii) provided such transaction will not constitute, or will not
reasonably be expected to constitute, a Material Adverse Effect."


ARTICLE III
Conditions Precedent


3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent in a manner
satisfactory to Lender, unless specifically waived in writing by Lender:


(a) Lender shall have received this Amendment, duly executed by the Borrower and
Lender.


 
 

--------------------------------------------------------------------------------

 
(b) Lender shall have received a copy of the resolutions in form and substance
reasonably satisfactory to Lender, of the board of directors of Borrower
authorizing the execution, delivery and performance of this Amendment, certified
by the secretary of the Borrower as of the Closing Date, and such certificate
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded as of the date of such certificate.
 
(c) The representations and warranties contained herein and in the Loan
Agreement, as amended hereby, and the Loan Documents, shall be tree and correct
as of the date hereof, as if made on the date hereof,
 
(d) No Default or Event of Default shall have occurred and be continuing, unless
such Default or Event of Default has been otherwise specifically waived in
writing by Lender.
 
(e) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender,
 
(f) All corporate and other proceedings, mad all documents, instruments and
other legal matters in connection with the execution of this Amendment shall be
satisfactory in form and substance to Lender and its counsel.


4.01 No Waiver, Borrower is hereby notified that irrespective of (i) any waivers
or consents previously granted by Lender regarding the Loan Agreement and the
Loan Documents, (ii) any previous failures or delays of Lender in exercising any
right, power or privilege under the Loan Agreement or the Loan Documents, or
(iii) any previous failures or delays of Lender in tire monitoring or' in the
requiring of compliance by Borrower with the duties, obligations, and agreements
of Borrower in the Loan Agreement and the Loan Documents, Borrower will be
expected to comply strictly with its duties, obligations and agreements under
the Loan Agreement and the Loan Documents.


Except as expressly provided in this Amendment, nothing contained in this
Amendment or any other communication between Lender and the Borrower shall be a
waiver of any past, present or future violation, Default or Event of Default of
Borrower under the Loan Agreement or any Loan Document. Similarly, Lender hereby
expressly reserves any rights, privileges and remedies under the Loan Agreement
and each Loan Document that Lender may have with respect to each violation,
Default or Event of Default, and any failure by Lender to exercise any right,
privilege or remedy as a result of the violations set forth above shall not
directly or indirectly in any way Whatsoever either (i) impair, prejudice or
otherwise adversely affect the rights of Lender, except as set forth herein, at
any time to exercise any right, privilege or remedy in connection with the Loan
Agreement or any Loan Document, (ii) amend or alter any provision of the Loan
Agreement or any Loan Document or any other contract or instrument, or (iii)
constitute any course of dealing or other basis for altering any obligation of
Borrower or any rights, privilege or remedy of Lender under the Loan Agreement
or any Loan Document or any other contract or instrument. Nothing in this
Amendment shall be construed to be a consent by Lender to any prior, existing or
future violations of the Loan Agreement or any Loan Document.


ARTICLE V
Ratifications, Representations and Warranties


5.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent temps and provisions set forth in the Loan
Agreement and the Loan Document, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the Loan Document are ratified and confirmed and shall continue in full force
and effect. The Borrower and Lender agree that the Loan Agreement and the Loan
Document, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.


 
 

--------------------------------------------------------------------------------

 
5.02 Representations and Warranties. The Borrower hereby represents and warrants
to Lender that (a) the execution, delivery and performance of this Amendment and
any and all Loan Document executed and/or delivered in connection herewith have
been authorized by all requisite corporate action on the part of the Borrower
and will not violate the organizational documents or governing documents of
Borrower; ('u) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any Loan Document are tree and correct on and
as of the date hereof and on and as of the date of execution hereof as though
made on and as of each such date; (c) no Default or Event of Default under the
Loan Agreement, as amended hereby, has occurred and is continuing, unless such
Default or Event of Default has been specifically waived in writing by Lender;
and (d) the Borrower is in full compliance with all covenants and agreements
contained in the Loan Agreement and the Loan Document, as amended hereby; (e)
Borrower has not amended its organizational documents or its governing documents
since the date of the Loan Agreement.


ARTICLE VI
Miscellaneous Provisions


6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Loan Document, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Loan Document, and
no investigation by Lender or any closing shall affect the representations and
warranties or the fight of Lender to rely upon them.
 
6.02 Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Document, and any and all documents or instruments now or hereafter executed and
delivered pursuant to the temps hereof or pursuant to the terms of the Loan
Agreement, as amended hereby, are hereby amended so that any reference in the
Loan Agreement and such Loan Document to the Loan Agreement shall mean a
reference to the Loan Agreement, as amended hereby.
 
6.03 Expenses of Lender. As provided in the Loan Agreement, the Borrower agrees
to pay on demand all costs and expenses incurred by Lender in connection with
the preparation, negotiation, mad execution of this Amendment and the Loan
Documents executed pursuant hereto, including, without limitation, the costs and
fees of Lender's legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the Loan
Agreement, as amended hereby, or any Loan Document, including, without,
limitation, the costs and reasonable fees of Lender's legal counsel in
connection with any such enforcement or preservation efforts;
 
6.04 Severability. Any provision of this Amendment hold by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
 
6.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Lender and the Borrower and their respective successors and
assigns, except that the Borrower may not assign or transfer any of their rights
or obligations hereunder without the prior written consent of Lender.
 
6.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
 
6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender to or
for any breach of or deviation from any covenant or condition by the Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.
 
6.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment,
 
 
 

--------------------------------------------------------------------------------

 
6.09 Applicable Law. THIS AMENDMENT AND ALL LOAN DOCUMENT EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND.
 
6.10 Final Agreement. THE LOAN AGREEMENT AND THE LOAN DOCUMENT, EACH AS AMENDED
HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN AGREEMENT
AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER AND LENDER.
 
6.11 Release.. THE BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. THE BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, LENDER, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST LENDER, ITS PREDECESSORS, LENDER, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND I1LRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL 1LATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN
AGREEMENT OR LOAN DOCUMENT, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.






[The Remainder of this Page Intentionally Left Blank]
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed on the date first
written above.




LENDER:


CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company


By:. /S/ PIERRETTE N. BRADSHAW
Name: Pierrette N. Bradshaw
Title: General Counsel


SILVERLEAF RESORTS, INC.,
a Texas corporation


By: /S/ HARRY J. WHITE, JR.
Name: Harry J. White, Jr.
Title: Chief Financial Officer